There should be added to the opinion words conveying the idea that it affirmatively appears that the City of Vero Beach is in nowise obligated directly or indirectly to exercise the sovereign power of taxation to provide a fund to redeem the certificates.
The point should also be saved that in fixing the utility rate for the use of the commodity the city shall not be authorized to impose a larger rate than that which was in force at the time of the issuing of the certificates, or one commensurate with the rate then in force, otherwise an opportunity would be presented to city officials who seek to circumvent the provisions of Amended Section 6 of Art. IX to impose an excessive rate for the use of the commodity that would force the citizens to conform to that rate or abandon the use of the utility which in view of the health *Page 135 
and convenience to the entire community involved may operate as a coercive force upon the city to exercise its sovereign power of taxation to meet the debt incurred by the certificates. See Kathleen Citrus Land Co. v. City of Lakeland, filed June 13, 1936.
WHITFIELD, C.J., and TERRELL, J.J., concur.
                        ON PETITION FOR REHEARING